Citation Nr: 1442566	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1978 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

A disability of the lumbar spine, chronic lumbar strain or degenerative disc disease, was not incurred in or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the lumbar spine, chronic lumbar strain or degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated in March 2008.  As for the timing and content of the VCAA notice, the document complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service treatment records, VA records, and private records.

The Veteran was afforded a VA examination in July 2009, which adequately identified the nature of the Veteran's lumbar spine disability and which included an medical opinion regarding the etiology of the lumbar spine disability.  As the examination report was based on the Veteran's history and the disability is described in sufficient detail so that the Board's review of the claim is a fully informed one, and as the medical opinion is unequivocally stated, consistent with the record, and supported by a detailed rationale, the VA examination and medical opinion are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran's representative argues that the VA examination and medical opinion are inadequate, because the report is too stale to assess the current low back disability.  The current level of low back disability is not relevant to the material issue of fact, namely, whether the low back disability, first diagnosed after service, is related to service, and on that there is been no material change in the evidence to warrant a reexamination.

As for the Veteran's representative's argument that the VA medical opinion is inadequate because the examiner failed to use the terminology "at least as likely as not," the inclusion of this terminology is not dispositive of the opinion's probative value, rather, the relevant query is whether the opinion is stated with the requisite specificity.  As the VA examiner affirmatively stated that the current low back disability was not related to service, the opinion is unequivocal in its conclusion and whether or not the VA examiner used the terminology "at least as likely as not" does not detract from the probative value of the opinion. 


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

To establish service connection, the evidence must show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that he Veteran was involved in a vehicle accident in December 1985, and she injured her neck.  The Veteran is service-connected for a cervical spine disability, resulting from the injury.  




While the Veteran complained of back pain soon after the accident, in 1986 she was treated for the upper back pain, not lower back pain.  In February 1995, the Veteran had lower back spasms.  There is no report of a separation examination.

After service, on VA examination in August 2002, there was no complaint, finding, or abnormality of the lumbar spine.  The Veteran had full range of motion of the lumbar without low back tenderness.

Records from 2002 through 2004 do not contain any treatment for a low back disability or complaint of low back pain.

In February 2006, while employed by the postal service, the Veteran injured her back when lifting a box, and she began treatment for low back pain in June 2006.  

In May 2007, the Veteran was evaluated by an orthopedist in conjunction with her worker's compensation claim.  The orthopedist concluded that the Veteran did not have a lumbar spine disability.

In November 2007, a magnetic resonance imaging (MRI) showed degenerative disc disease.  The Veteran's physician stated that if the Veteran had not experienced any low back pain prior to the injury in 2006 and that the injury in 2006 caused her current level of back pain, the injury in 2006 aggravated a preexisting lumbar spine disability, degenerative disc disease.  The physician stated that the opinion was not stated with any degree of medical certainty, as the Veteran's prior medical records were not reviewed.

In December 2007, a computerized tomography (CT) scan of the lumbar spine showed early degenerative disc disease.  In January 2009, a MRI study showed no significant disc abnormality.





On VA examination in February 2009, the diagnosis was chronic lumbar strain, which the VA examiner stated was not related to service.  The VA examiner reviewed the Veteran's file, noting a reference to back pain in 1985 after her vehicle accident and treatment for lumbar spasms in 1995.  The VA examiner concluded that the evidence failed to establish a link between the in-service back complaints and the current low back disability.  

In support of the opinion, the VA examiner relied on the Veteran's report of having no low back pain after service until her injury in 2006, the lack of documentation of any treatment during the 20 years between the lumbar spasms in 1995 and the low back injury in 2006, and the findings by MRI in 2009, which were not consistent with a progressive lumbar spine disability with onset 20 years earlier.

Analysis 

On the basis of the service treatment records alone, a lumbar spine disability, chronic lumbar strain or degenerative disc disease, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110  and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   

Neither chronic lumbar strain nor degenerative disc disease is a chronic disease under 38 C.F.R. § 3.309(a) and the theories of service connection, pertaining to chronicity and continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  



Although service connection is not warranted under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that the "wear-and-tear" in performing her duties in service contributed to the development of a low back disability after service.  Alternatively, the Veteran asserts that her current low back disability is attributable to in-service vehicle accident in 1985.  The Veteran asserts that she had an asymptomatic, service-related, low back disability that was permanently aggravated by a post service work-related injury in 2006, as one of her private physicians indicated that she had a lumbar spine disability that preexisted the post-service back injury.

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience.

A lumbar spine disability, chronic lumbar strain or degenerative disc disease, is not a type of condition under case law that has been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation).





See McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, a lumbar spine disability, chronic lumbar strain or degenerative disc disease, is an internal disease process more analogous to rheumatic fever.  For this reason, the Board concludes that a lumbar spine disability, chronic lumbar strain or degenerative disc disease, is not the type of condition under case law that has been found to be a simple medical condition. 

Also a lumbar spine disability, chronic lumbar strain or degenerative disc disease, is not capable of lay observation, because the diagnosis falls outside the realm of common knowledge of a lay person; that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  

As the claimed disability is not a simple medical condition by case law, and as a lumbar spine disability cannot be identified by the Veteran based on mere personal observation without specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or to express an opinion on the cause of the current disability, which is not a simple medical condition, the Veteran's lay evidence is not competent evidence, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim.  




Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

The Veteran has not offered evidence of disability of the lumbar spine before 2006, about four years after service, and several months after her work-related injury in 2006.

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The competent medical evidence that addresses the potential existence of a service-related lumbar spine disability consists of the medical opinions of private physician and of the VA examiner.  

The private physician concluded that "if" the Veteran had no back complaints prior to her injury in February 2006, then her post-injury symptoms resulted from an aggravation of a lumbar spine disability that preexisted the injury.  The private physician qualified the opinion, by stating the opinion was without medical certainty, as the Veteran's medical records had not been reviewed.  The use of "if" denotes a possibility that the Veteran had preexisting disability of the lumbar spine before the injury in 2006.  Favorable evidence which does little more than suggest the possibility of causation is insufficient to establish service connection by regulation, 38 C.F.R. § 3.102, and by case law, Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

The Board finds that the opinion lacks probative value and therefore is not persuasive evidence supporting the claim.






As for the opinion of the VA examiner, the VA examiner reviewed the Veteran's history, noting that the Veteran had back pain after her in-service vehicle accident in 1985 and that she was treated for muscle spasms in 1995, but found that current radiological findings and a lack symptomatology since service until she injured her back in 2006 did not suggest a nexus between an y injury and the current lumbar spine disability. 

As the medical opinion is predicated on a review of the Veteran's medical records, addresses the relationship or nexus between the low back symptoms in service and  current disability of the lumbar spine disability, is unequivocally stated, and supported by a rationale, the Board finds the opinion probative on a material issue of fact, namely, the relationship or nexus between the low back symptoms in service and current disability of the lumbar spine disability that opposes rather than supports the claim.  And service connection based on a post-service diagnosis under 38 C.F.R. § 3.303(d) is not warranted.

Summary

As there is no competent lay evidence or probative medical evidence favorable to the claim for a disability of the lumbar spine disability, chronic lumbar strain or degenerative disc disease, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. §  3.303(a) (affirmatively showing inception in service), 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology), and 38 C.F.R. § 3.303(d) (post-service diagnosis), and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).






ORDER

Service connection for disability of the lumbar spine, chronic lumbar strain or degenerative disc disease, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


